                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MELISSA J. BAZZY,

                    Plaintiff,                Case No. 19-cv-10541

v.                                            Paul D. Borman
                                              United States District Judge
UNITED STATES OF AMERICA,
U.S. ATTORNEY GENERAL                         Mona K. Mazjoub
WILLIAM P. BARR, STATE OF                     United States Magistrate Judge
MICHIGAN, MICHIGAN
ATTORNEY GENERAL DANA
NESSEL,

               Defendants.
______________________________/

     ORDER GRANTING PLAINTIFF’S APPLICATION TO PROCEED
     WITHOUT PREPAYMENT OF FEES (ECF NO. 2) and DISMISSING
     PLAINTIFF’S COMPLAINT PURSUANT TO 28 U.S.C. § 1915(e)(2)

            Before the Court is Plaintiff’s February 22, 2019 Application to

Proceed Without Prepayment of Fees. (ECF No. 2.) Plaintiff has filed a sworn

Affidavit declaring that she has monthly gross wages of $0.00, and receives $1,933

per month in Social Security Disability Insurance and long term disability insurance

benefits. She also declares that she has $10,000 in cash or in a checking or savings

account. Plaintiff alleges that she incurs fixed expenses of approximately

$1,431.00/month. The Court finds that Plaintiff’s Affidavit alleges that she is

sufficiently indigent to proceed in forma pauperis and GRANTS her application to
proceed without prepayment of fees, but will dismiss the Complaint pursuant to 28

U.S.C. § 1915(e)(2) because it fails to state a claim upon which relief may be

granted.

      Plaintiff, who proceeds in this matter pro se, filed the Application to Proceed

in District Court without Prepaying Fees or Costs (ECF No. 2), along with the

Complaint in this matter (Compl., ECF No. 1,), on February 22, 2019. A court may

allow commencement of a civil action without the prepayment of fees or costs if the

applicant submits an affidavit demonstrating that he or she is “unable to pay such

fees or give security therefor.” 28 U.S.C. § 1915(a)(1). In this case, Plaintiff has

supplied an affidavit regarding her financial obligations and income. (ECF No. 2.)

Based on this information, the Court grants Plaintiff’s Application to Proceed

without Prepayment of Fees or Costs.

      At the same time, the Court is required to dismiss a complaint filed without

prepayment of fees when it “fails to state a claim on which relief may be granted.”

28 U.S.C. § 1915(e)(2)(B)(ii). To avoid dismissal for this reason, the complaint must

“contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face. A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(internal quotation marks and citations omitted). “[A] plaintiff’s obligation to

                                              2
provide the grounds of his [entitlement] to relief requires more than labels and

conclusions . . . . Factual allegations must be enough to raise a right to relief above

the speculative level . . . .” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(internal quotation marks and citations omitted). The Court is aware that a pro se

litigant’s complaint must be liberally construed and held to “less stringent standards

than formal pleadings drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520

(1972); Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). Still, the plaintiff

must provide more than just “bare assertions of legal conclusions.” Grinter v.

Knight, 532 F.3d 567, 577 (6th Cir. 2008) (quoting Scheid v. Fanny Farmer Candy

Shops, Inc., 859 F.2d 434, 436 (6th Cir. 1988)).

      Plaintiff’s Complaint appears to have been downloaded from a website

promoting the repeal of restrictions that have been placed on the prescription and

distribution of opioid painkillers, and encouraging individual “volunteers” to file this

pleading in federal court as part of a movement calling itself “Operation #Starburst.”

(See Compl. ECF #1, PgID 33, “Operation #Starburst Step-by-Step Instructions for

January 2019.”) The Complaint may be downloaded from a website called “Sick of

Suffering,” https://sickofsuffering.com/ (last visited March 27, 2019).

      The Complaint alleges that “neither Twombly nor Iqbal nor the federal

pleading rules, require ‘pro se’ plaintiffs to set forth the theory supporting the

asserted claim for relief,” citing Johnson v. City of Shelby, 743 F.3d 59, 62 (5th Cir.

                                              3
2013), rev’d, 135 S. Ct. 346 (2014). (Compl., ECF No. 1, PgID 11.) Johnson (the

reversed Fifth Circuit opinion cited by Plaintiff and the Supreme Court opinion)

dealt with pleading 28 U.S.C. § 1983 claims, not dispensing with pleading

requirements for pro se litigants. The pleading standards discussed above apply to

this Complaint, and Plaintiff does not comply. In the Complaint, Plaintiff does not

assert any discernible claims and makes no allegation having to do with Plaintiff. It

is not clear from Plaintiff’s Complaint that she has suffered any specific injury or

what damages she seeks. This Court therefore must dismiss this action for failure to

state a claim on which relief may be granted.

      Accordingly, the Court GRANTS Plaintiff’s Application to Proceed in

District Court without Prepaying Fees or Costs (ECF No. 2), but DISMISSES

Plaintiff’s Complaint WITH PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2).

      IT IS FURTHER ORDERED AND CERTIFIED that any appeal taken by

Plaintiff would not be done in good faith.

IT IS SO ORDERED.




Dated: March 28, 2019                           s/Paul D. Borman
                                                Paul D. Borman
                                                United States District Judge




                                             4
